Citation Nr: 0010254	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from August 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied service connection for 
PTSD. 

The issue on appeal has been characterized as shown above 
because there were prior final decisions on this claim.  
Specifically, in November 1994 the Board denied a claim of 
entitlement to service connection for a psychiatric disorder 
to include PTSD.  In light that decision of that decision the 
Board has a legal duty to consider the requirement of whether 
new and material evidence has been submitted regardless of 
whether the RO failed to do so, as they did in this case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In March 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  

In this case, the appellant's substantive appeal in May 1997 
discussed the failure of the RO to comply with remands issued 
prior to the 1994 Board decision.  At the hearing in March 
1999, the appellant's representative discussed evidence 
before the Board in 1994 and argued that the Board's 1994 
decision should be vacated based on failure of the duty to 
assist and comply with prior remand instructions.  

It is not patently clear whether the appellant's intention is 
to specifically initiate a claim of clear and unmistakable 
error (CUE) in the 1994 Board decision.  Such a claim is not 
currently before the Board.  There are specific procedural 
steps that must be followed in order to initiate a claim of 
CUE in a Board decision.  See 38 C.F.R. § 20.1400 et. seq. 
(1999).  

The only claim that is properly before the Board at this time 
is the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for PTSD.  
Nonetheless, the appellant is hereby advised that if he 
wishes to specifically initiate a collateral attack of the 
1994 Board decision based on CUE, he would need to file a 
formal claim with the Board following specific procedures 
contained in 38 C.F.R. § 20.1400 et. seq. (1999).


FINDINGS OF FACT

1.  In a November 1994 decision, the Board denied, on the 
merits, the claim for service connection for PTSD. 

2.  None of the evidence received since 1994 in support of 
the appellant's attempt to reopen his claim for service 
connection for PTSD is material.



CONCLUSIONS OF LAW

1.  The November 1994 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. §§ 7103(a) and 
7104 (West 1991 & Supp. 1999).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for PTSD is not 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since 1983, the appellant has filed several claims for 
service connection for PTSD.  To briefly summarize the 
evidence of record, he alleges that he served in a combat 
zone in Vietnam and that he has PTSD as a result of various 
stressors (i.e., being subjected to enemy attacks, firefights 
with the enemy while on patrol, loss of a friend "Rafael," 
the death or wounding of "Chuck").  The extensive medical 
evidence of record, dated from 1972, shows various diagnoses 
of PTSD beginning in approximately 1982.  Although diagnosis 
of PTSD had been rendered, medical professionals also 
rendered opinions that the appellant did not meet the 
diagnostic criteria for PTSD because the alleged stressors 
were insufficient to cause PTSD.

In a November 1994 decision, the Board denied a claim for 
service connection for PTSD finding that (a) the appellant 
did not engage in combat with the enemy during his service in 
Vietnam; (b) that there was no corroboration of the reported 
stressors; and (c) that he did not fulfill the diagnostic 
criteria for PTSD since he had not experienced events during 
service that were outside the range of usual human experience 
and would be markedly distressing to almost anyone.  When the 
Board disallows a claim, a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (West 
1991).  A decision of the Board is final unless the Chairman 
orders reconsideration.  38 U.S.C.A. §§ 7103(a) and 7104(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).  In 
March 1995, the Board denied the appellant's motion for 
reconsideration.  Therefore, the November 1994 Board decision 
is final.

In order to reopen a claim which has been previously denied 
by the Board and which is final, the claimant must present 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991).  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In March 1995, the appellant again filed a claim for service 
connection for PTSD.  The September 1996 rating decision on 
appeal denied that claim on the merits, without considering 
the preliminary issue of whether the appellant had submitted 
new and material evidence to reopen this claim.  However, the 
Board has jurisdiction to consider the issue of whether new 
and material evidence has been submitted because that issue 
is part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
first page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31 (1999); see also VAOPGCPREC 16-92 (1992).  Therefore, 
the Board must decide whether the appellant will be 
prejudiced by its consideration of the issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the appellant's due process rights are not violated 
by this Board decision.  When the RO denied the claim of 
entitlement to service connection for PTSD in September 1996, 
it necessarily reviewed all of the evidence of record to 
reach that decision.  Since the Board must review all of the 
evidence of record in order to determine whether new evidence 
has been presented and whether it is material to the 
underlying issue, the appellant is not prejudiced by the 
Board's consideration of the preliminary issue of whether new 
and material evidence has been submitted.  Essentially, in 
adjudicating this claim on the merits, the RO gave the 
appellant more of a review than he was entitled to.

The evidence received subsequent to November 1994 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since November 1994, the 
following evidence has been received:  (1) the appellant's 
contentions, including those raised at a personal hearing in 
2000; (2) VA outpatient records for treatment in 1994 and 
1995; (3) medical records from Hector Cases, M.D., and (4) a 
document from the Department of the Army indicating that the 
appellant was authorized to wear the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation Badge.

To the extent that the appellant contends that he has PTSD as 
a result of his Vietnam experiences, this evidence is not 
new.  Prior to 1994, he had made numerous detailed statements 
concerning such allegations.  He has not submitted any new 
contentions regarding this claim; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the November 1994 Board decision and is not new for purposes 
of reopening a claim.

To the extent that the additional medical evidence shows 
diagnosis of and treatment for PTSD, this evidence is also 
not new.  The medical evidence obtained in connection with 
the appellant's prior claims showed treatment for PTSD.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the November 1994 Board decision and is 
not new for purposes of reopening a claim.

The rest of the evidence received since 1994 is new in that 
it was not previously of record.  It is necessary, therefore, 
to decide if this evidence is material.  To be material, it 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the appellant has not submitted 
material evidence.  The bases of the prior denial of this 
claim was that the appellant did not engage in combat with 
the enemy during his service in Vietnam, that there was no 
corroboration of the reported stressors, and that he did not 
fulfill the diagnostic criteria for PTSD.  There remains a 
lack of such evidence.

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998). See also VAOPGCPREC 12-99.  If a claimant did not 
engage in combat with the enemy, there must be credible 
supporting evidence of record that the alleged stressors 
actually occurred in order to warrant service connection.  
Lay testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).

The additional medical evidence submitted since 1994 merely 
shows continued treatment for PTSD.  As indicated above, the 
fact that the appellant had been diagnosed with PTSD was 
previously of record.  Medical professionals had previously 
opined that the appellant's PTSD was due to his experiences 
in Vietnam.  Those opinions were rejected by the Board in its 
adjudication of the appellant's claim on the merits.  There 
are no additional medical opinions for consideration. 

There has been no new evidence submitted indicating that the 
appellant engaged in combat with the enemy in Vietnam.  He 
has submitted no new information concerning his alleged 
stressors that would warrant additional attempts to verify 
the claimed stressors with the United States Armed Services 
Center for Research of Unit Records (USASCRUR).  The RO 
previously asked the appellant to provide specific details as 
to his alleged inservice stressors (names, places, dates, 
units of assignment, description of events).  With the 
information provided, attempts were made to verify the 
reported stressors.

The only evidence submitted that is arguably material is the 
document showing that the appellant was awarded the Republic 
of Vietnam Gallantry Cross.  This information was not known 
previously.  The Vietnam Cross of Gallantry with Palm was 
awarded by the Vietnamese government and may, or may not, 
signify that the appellant engaged in combat.  This document, 
standing alone, is not material because it does not 
substantiate that the appellant engaged in combat during his 
period of military service.  This document, when considered 
with the rest of the evidence, is also of no consequence, 
since the evidence developed prior to 1994 was sufficient for 
the Board to conclude that he did not engage in combat with 
the enemy.  The new document submitted by the appellant 
offers nothing that would refute that conclusion.  This means 
that the new evidence is cumulative in nature, as it is not 
so significant that it must be considered to fairly decide 
the claim.

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to stressors while in service.  However, the evidence does 
not indicate that he possesses medical expertise, he is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board finds that the evidence received 
subsequent to November 1994 is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for PTSD.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for PTSD, the 
claim is not reopened, and the appeal is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 
- 2 -


- 10 -


